Judgment, Supreme Court, New York County, entered on May 11,1972, directing the Civil Sendee Cominission to afford petition-ers the opportunity to take another make-up examination for the position of police captain,- unanimously modified, on the law, the. facts and in the exercise of discretion, without costs and without disbursements, to the extent.of remanding the entire matter to the commission to; adopt an appropriate course of action^ without limitation against the commission providing that, petitioners’ grades on ■ regular promotional examination No. 1506, given; on June 26,1971, be deemed also to be their grades on make-up examination No. 1454. We agree with the sentiments expressed by the Justice below, but we deem the relief outlined above., to be more appropriate. to the situation presented in. this'record. .Concur — MeGivern, J. P., Nunez, Murphy, Capozzoli arid Macken, JJ.